Citation Nr: 0713946	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left and right 
knee condition.

2.  Entitlement to service connection for a left and right 
shoulder condition.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from April 1972 to April 
1975.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The veteran testified at a hearing held at the RO on January 
22, 2007, before the undersigned Board member.  At the 
hearing, the veteran withdrew a claim for entitlement to 
service connection for a left and right leg condition which 
had been developed for the current appeal. 

The veteran testified that he had sought treatment for his 
knees (and possibly his shoulders) at the Miami VAMC each 
year for several years after he was discharged from active 
duty in April 1975 until he started relying on his private 
physician(s).  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining VA treatment records.

The Board notes that the RO was unable to obtain the 
veteran's service medical records (SMRs) from the National 
Personnel Records Center (NPRC) in St. Louis.  Review of the 
record indicates that the RO did not follow through with a 
reply from NPRC directing it to make an inquiry through the 
Defense Personnel Records Image Retrieval System (DPRIS).  
The veteran's DD 214 also shows that the veteran had an Army 
reserve obligation until April 1978, but no inquiry was made 
of the veteran's Army reserve unit or the US Army Control 
Group where he was assigned when he was discharged from 
active duty (and that specific information is currently 
available from the recently obtained personnel records as 
noted below).  The Board notes that, through his own efforts 
at contacting NPRC, the veteran received a February 2007 
reply with copies of his personnel records including his 
enlistment and separation physical examinations, reserve 
assignment records, and dental records.  However, the only 
service medical treatment records in the file (which were 
also provided by the veteran) consist of copies of three 
pages for the period October 5, 1972 to November 23, 1973, 
and the back page of a March 1975 physical examination.  
Accordingly, a remand is necessary for the RO to make further 
attempts to obtain all of the veteran's SMRs. 

Review of the claims file indicates to the Board that the 
veteran has possibly misunderstood the information provided 
to him in the May 2003 VCAA notice letter inasmuch as all the 
private and VA medical treatment records (and all the service 
personnel and medical records as noted above) relating to his 
knees and shoulders that are in the file were obtained and 
filed by the veteran, and not pursuant to releases and 
information provided by the veteran for the RO to obtain.  It 
therefore appears that all relevant private and VA treatment 
records may not have been obtained for the claims file.  For 
instance, the veteran testified that he had been treated by 
Dr. H.A.J. of Pembroke Pines, Florida, as his primary care 
doctor since 1984, and that Dr. H.A.J. referred him to Dr. 
M.H.R., an orthopedic surgeon, also of Pembroke Pines, 
Florida.  In a March 2007 letter Dr. M.H.R. stated that he 
had been treating the veteran since October 1992, but the 
records from Dr. M.H.R. only date back to September 1997.   
In a February 2007 letter, Dr. H.A.J. stated that he had been 
treating the veteran for his condition of shoulder syndrome-
neck pain for the past year.  The veteran has only provided 
VA radiological reports dated in October 2002, and treatment 
reports dated in March 2003, from the Miami VAMC.  It is not 
clear whether all recent year treatment records have been 
obtained from the Miami VAMC, nor does it appear that 
complete treatment records have been obtained from either Dr. 
H.A.J. or Dr. M.H.R. 

The Board notes that the veteran was not afforded VA 
examinations and opinions in connection with his claims for 
service connection of his knees and shoulders.  Under 38 
C.F.R. § 3.159(c)(4) (2006), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, the veteran testified that he injured 
his knees during airborne training.  The three pages of SMRs 
that the veteran provided contain a notation dated on October 
5, 1972, that the veteran sought treatment for a right knee 
injury.  An x-ray report dated October 6, 1972, noted that 
the veteran injured his right knee at airborne training, 
although no significant abnormalities were found at the time.  
There is also a notation dated November 23, 1973, that the 
veteran sought treatment for his knee (does not specify which 
knee) after hitting it on a can, noting there was swelling 
and tenderness above the patella with a diagnosis of mild 
contusion.  

The veteran also testified that his shoulders were injured 
during service when he carried heavy equipment on long 10-20 
mile marches, when he worked as a "salvager" loading trains 
with equipment and other materials, and when, as an 
audiovisual specialist, he also carried heavy photographic 
equipment.  The veteran's personnel records do indicate that 
he did work in these areas.  The veteran also testified that 
he did seek treatment for his shoulders during the last year 
of service (however, the SMRs for that time period have not 
been found).  In a June 2005 letter from the veteran's 
orthopedic specialist, Dr. M.H.R. stated that he had been 
treating the veteran for progressive pain and limitation of 
motion of both shoulders and the left knee.  In a March 2007 
letter Dr. M.H.R. stated that he had been treating the 
veteran since October 1992 for cervical and shoulder problems 
and at times low back problems.  Dr. M.H.R. opined that the 
veteran's neck and shoulder problems most definitely 
originated when he served in the military.  In a February 
2007 letter, Dr. H.A.J. stated that he had been treating the 
veteran for his condition of shoulder syndrome-neck pain for 
the past year.  He opined that the veteran's current 
condition most definitely originated when he served in the 
military, as the veteran had alleged by history.   
An October 2002 magnetic resonance imaging (MRI) study of the 
veteran's shoulders at the Miami VAMC showed that the right 
shoulder had a small approximately 4 millimeter undersurface 
partial tear of the supraspinatus tendon, and a mild bone 
cyst with the posterolateral humeral head.  The left shoulder 
had mild tendinosis within the supraspinatus tendon at its 
insertion, and mild spurring at the left acromioclavicular 
joint.  An October 2002 MRI study of the left knee at the 
Miami VAMC showed mild degenerative changes of both menisci, 
and mild chrondromalacia of the medial surface of the 
patella.

Therefore, the Board concludes that the available evidence 
does warrant VA examinations and opinions relating to the 
veteran's claims of service connection for his right and left 
knees, and his right and left shoulders.       

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  The veteran 
should be specifically asked for releases 
to obtain all treatment records from Dr. 
H.A.J. from 1984 to the present time, and 
from Dr. M.H.R. from October 1992 to the 
present time.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.	Obtain all VA treatment records 
pertaining to the veteran's shoulders or 
knees from the Miami VAMC from April 18, 
1975 to the present, and from any other 
VA facility that he identifies, and 
associate them with the claims file.  The 
Miami VAMC should be specifically 
instructed to search its archived 
records.
3.	Make further efforts to obtain all of the 
veteran's SMRs by contacting all 
appropriate sources, starting again with 
the NPRC, and following up with the 
DPRIS.  If the further search is 
unsuccessful, a due diligence memorandum 
listing all attempts to obtain the 
veteran's SMR's must be drafted and 
inserted in the claims file.

4.	After the foregoing development has been 
completed, schedule the veteran for an 
examination of his knees and shoulders 
with a VA orthopedic specialist.  The 
claims file must be forwarded to the 
examiner for review along with a copy of 
this remand.  The examiner should be 
asked to provide a detailed report 
assessing the nature of any left or right 
knee disorder, and any left or right 
shoulder disorder, to include range of 
motion testing and any effect of pain on 
function.  Any testing or radiographic 
study necessary to determine the 
diagnosis(es) should be undertaken.  An 
opinion as to the medical probabilities 
that any left or right knee disorder, or 
left or right shoulder disorder, is 
related to the veteran's active military 
service must be given.  A complete 
rationale should be provided for all 
opinions.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

5.	Thereafter, take adjudicatory action on 
the veteran's claims for service 
connection.  If any benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).



